 VERNON MANUFACTURING COMPANY285Vernon Manufacturing Company and Spencer Indus-tries and Southern Regional Joint Board,Amalga-mated Clothing Workers of America and Amalga-mated ClothingWorkers ofAmerica,AFL-CIOCaledonia Manufacturing Company and Spencer In-dustries and Southern Regional Joint Board, Amal-gamated Clothing Workers of America,AFL-CIOandAmalgamated Clothing Workers of America,AFL-CIO. Cases 10-CA-9938, 10-CA-10251, 10-CA-10247 (Formerly 26-CA-4604), and 10-CA-10268 (Formerly 26-CA-4785)October 25, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn April 8, 1974, Administrative Law Judge Lo-wellGoerlich issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief, and the General Coun-sel and the Charging Party each filed cross-excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, the cross-exceptions, and briefs, and has decided to adopt theAdministrative Law Judge's rulings, findings, andconclusions only to the extent consistent herewith.'1.The Administrative Law Judge found that Re-spondent Vernon violated Section 8(a)(1) by initiat-ing and causing the circulation of the decertificationpetitions because he inferred that, although AttorneyMcClanahan may have done so "unwittingly," heacted as an agent of Respondent Vernon in aidingemployees in that circulation. We disagree.As more fully set forth by the Administrative LawJudge, the record discloses that on November 24,1972,William Threadgill, a Mississippi lawyer, re-ceived a call from a Caledonia employee who soughthisassistanceinadecertificationproceeding.Threadgill informed the employee that he would beunable to handle the matter but that, if the employeecame to Threadgill's office the next day, Threadgillwould assist him in locating counsel. The next dayThreadgill was absent from his office and his associ-ate,Attorney Taylor B. Smith, kept the appointment.'The Respondents have requested oral argument. This request is herebydenied,as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.Several persons who identified themselves as VernonManufacturing's employees appeared at Smith's of-fice that afternoon and were escorted by Smith to theoffice of Attorney Hal H. H. McClanahan, who wassubsequently retained by the employees to representthem in their decertification effort. On November 24,1972, the vice president of Vernon ManufacturingandCaledoniaManufacturing,W. C. Landress,learned of McClanahan's retention by the employeesand communicated this information to Respondent'sattorney, Alexander E. Wilson.By a telephone call on November 24, 1972, Wilsoninformed McClanahan that he represented Respon-dents and that he understood that McClanahan rep-resented the employees, offered "information orsomething that he could provide about his client,"and mentioned "something to the effect that if thisthing-after this thing was over that he might send[McClanahan] some research work or something todo or some case that he had or might have in Missis-sippi."Wilson subsequently telephoned McClanahanon December 4 and 10, 1972, and McClanahan tele-phoned Wilson collect on December 24, 1972. All ofthese calls concerned the decertification effort.On the basis of the foregoing facts, the Adminis-trative Law Judge inferred that the employees weredirected to Threadgill by a representative of Respon-dents Vernon and Caledonia and that hence bothRespondents had squired Vernon's employees intoMcClanahan's office through Threadgill. The Ad-ministrative Law Judge therefore concluded that Mc-Clanahan acted as an unwitting agent for both Re-spondents.We do not find the evidence sufficient tosupport either the Administrative Law Judge's infer-ences or his conclusion. As to the inferences, there isa total lack of evidence as to why the employees orig-inally decided to contact Threadgill; the record as awhole reveals only the most superficial relationshipbetween McClanahan, Threadgill, and Wilson; andit seems clear that McClanahan's activities on behalfof the employees in the decertification effort hadonly an incidental effect of furthering the interest ofRespondents. Further, even if this relationship be-tween McClanahan and Wilson could have had thepotential to develop into a violation of the Act, it wasnot shown that this had occurred, as the evidenceadduced herein did not establish that the communi-cations between them involved anything more than aroutine exchange of information. To the extent thesuggestion that future work might possibly be re-ferred to McClanahan by Wilson could be a suspi-cious circumstance, it is too ambiguous and uncer-tain to warrant our finding that their dealings wereother than entirely ethical.Nor were facts adduced warranting the conclusion214 NLRB No. 23 286DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there was any agency relationship between Re-spondents andMcClanahan. The AdministrativeLaw Judge recognizes this by his finding that Mc-Clanahan acted "unwittingly" asRespondents'agent. But, in a situation like that before us herein,an agency relationship must be knowingly enteredinto; an "unwitting" agency is unknown in Boardlaw orin the generallaw of agency.Accordingly, we find that the record evidence isinsufficient to warrant the inferences drawn by theAdministrative Law Judge and we reject his conclu-sionbased thereon.As the Administrative LawJudge's finding that Respondent Vernon violatedSection 8(a)(1) by initiating and causing the circula-tion of the decertification petitions was grounded onhis finding of agency, and as we have rejected thatunderlying holding, we also reject the conclusion thatRespondent Vernon did initiate and cause the circu-lation of those petitions.2.The Administrative Law Judge also found thatRespondent Vernon violated Section 8(a)(l) becauseSupervisor Smith "suffered and encouraged employ-ees to sign decertification authorizations." Althoughwe agree that Smith's interrogation of and threats toan employee if that employee did not sign the au-thorization violated Section 8(a)(l), we do not agreethat her "suffering" employees to sign them amountsto a similar violation. The dictionary. definition of"suffer" in this context is "to allow; permit; tolerate;put up with. . . . " 2 Thus, if employees freely signsuch authorizations, the Act requires that a supervi-sor "allow, permit, tolerate, put up with" such activi-ty without interference where, as here, it was done onnonwork time. It would thus appear that the viola-tion of the Act would have occurred had Smith not"suffered" the employees to sign, if they so desired.Her single instance of interrogation and threat is notsufficient to taint the entire solicitation or to requirefinding that the authorizations were coerced. Ac-cordingly, we do not adopt the Administrative LawJudge's finding that Smith's conduct in "suffering"employees to sign the authorizations was unlawful.3.The Administrative Law Judge also found thatRespondent Vernon violated Section 8(a)(5) by itsrefusal to bargain with the Union. We find merit inthe Respondents' exceptions thereto.As more fully set forth in the attached Decision,theUnion was certified at Respondent Vernon onSeptember 14, 1971. On or about November 30,1972,3 decertification authorizations, which were pre-2Webster's New Collegiate Dictionary. 1949 ed.3The Administrative Law Judgefound thatthis occurred on November24, 1972.We find that the record as a whole indicates that the date isNovember30, 1972.However,since we do not find an 8(a)(5) violation, weregard thedifference in dates as irrelevant.pared by McClanahan, appeared at RespondentVernon's plant. Several employees signed these au-thorizations in the plant and many others signedthem at their homes on the evening of November 30,1972.On December 13, 1972, McClanahan filed adecertification petition with the Board on behalf ofRespondent Vernon's employees 4 and on December26, 1972, Respondent Vernon advised the Union thatitwould no longer be recognized. We have held thata decertification petition, supported by an adequateshowing of interest as the Regional Director herefound, may raise a real question concerning repre-sentation, and thus relieve an employer of its duty tobargain with the incumbent union until the questionconcerning representation is resolved.' On the factsbefore us, we find that Respondent Vernon was un-der no legal compulsion to bargain with the Union;on the contrary, it had the right to decline to negoti-ate with the Union pending resolution of the Union'srepresentative status.While we are not unmindful of Vernon's transgres-sions of Section 8(a)(1) as found by the Administra-tiveLaw Judge, these violations did not render im-proper or in any way taint the atmosphere surround-ing the decertification activity since we have rejectedthe finding of agency and there is no evidence thatthe Respondent actively supported or sponsored thesolicitation of the decertification authorizations otherthan the single instance involving Supervisor HazelSmith. The order to Shirey to remove her decertifica-tion revocations from the plant 6 occurred aroundDecember 7 or 8, a full week after her fellow employ-ees had signed decertification authorizations; addi-tionally, there is no evidence that the employeesknew that there would be an imminent effort by Shi-rey to revoke the decertification authorizations. Ac-cordingly, the prohibition against the solicitation ofdecertification revocations, while unlawful becauseof its disparate nature, could not have had an impacton the employees' opportunity to make a choice,such as might have occurred if there had been similardisparate action while simultaneous solicitations foror against the Union were in progress. Furthermore.ithas long been held that any such repudiationwould have no effect on the decertification petitionbefore the Board if the decertification petition wasThe Regional Director held that case in abeyance and did not dismissthe petition.Accordingly.we understand that it is still pending.5Cantor Bros., Inc.203 NLRB 774 (1973):Telautograph Corporation,199NLRB 892(1972) (Members Fanning and Jenkins dissenting).6The record discloses that around December7 or 8. 1972. employee Mar-ion Ann Rogers Shirey,a union supporter.brought three or four decertifica-tion revocations into the plant and laid them beside her machine on a utilityshelf which was sometimes used for holding employee handbags and fiirdepositing rework materials. After reading the revocations and learning thatthey belongedto Shirey. Vernon's vice president,W. C. Landress,orderedher to remove them from the plant and she complied. VERNON MANUFACTURING COMPANYotherwise valid.' Consequently, we find that the de-certification authorizations were properly obtained,that they were sufficient to support the decertifica-tion petition, and that the filing of the petition raiseda question concerning representation. Accordingly,we find that Respondent Vernon's refusal to bargainwith the Union did not run afoul of Section 8(a)(5).In view of our dismissal of the allegation that Re-spondent Vernon refused to bargain in violation ofSection 8(a)(5), we find, contrary to the Administra-tive Law Judge, that any unilateral changes effectedby it did not constitute violations of Section 8(a)(5).4.With respect to Respondent Caledonia, howev-er, there is no objective ground shown on which itquestioned the Union's continued majority status.We therefore agree with the Administrative LawJudge and find that Respondent Caledonia did vio-late Section 8(a)(5) by withdrawing recognition fromtheUnion and by unilaterally changing the wagesand working conditions of its employees withoutconsultation with the Union.5.As we have reversed the Administrative LawJudge's findings that Respondent Vernon violatedSection 8(a)(1) by fostering decertification authoriza-tions and violated Section 8(a)(5) by withdrawingrecognition from and refusing to bargain with theUnion, we shall modify the remedial order to con-form to these findings, including deletion of the or-der that it bargain with the Union on demand.' Weshall, of course, adopt the recommendation that Re-spondent Caledonia be ordered to bargain with theUnion upon request and to cease making unilateralchanges; however, this is not to be construed as re-quiring that Respondent Caledonia revoke any bene-fitswhich it has granted to its employees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Vernon Manufacturing Company,Vernon, Alabama, its officers, agents,. successors,and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion activities.(b) Threatening employees.that they would be onslack time if they did not sign a decertification au-thorization.7 E.g.,Vent Control, Inc. of Ohio, Subsidiary of Air Control Products.126NLRB 1134(1960). See alsoPlains Cooperative Oil Mill,123 NLRB 1709(1959);Chemical Express,117 NLRB 29 (1957).B In view of our findings herein, we do not consider or pass upon theunusual remedy recommended by the Administrative Law Judge or his ra-tionale for finding this case distinguishable from others in which the Boardhas declined to adopt the measures he would find warranted.287(c)Prohibiting its employees from bringing ontoplant property prounion cards while allowing the cir-culation of antiunion petitions.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed them in Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Post at its Vernon, Alabama, plant copies ofthe attached notice marked "Appendix A." 9 Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent Vernon's representative, shall be postedby it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent Vernon toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps Respondent Vernon has taken to complyherewith.B.Respondent Caledonia Manufacturing Compa-ny,Caledonia,Mississippi, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectivelywithAmalgamated Clothing Workers of America,AFL-CIO, as the exclusive representative of its em-ployees in respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment in the following unit:Allproductionandmaintenanceemployeesand plant clerical employees at RespondentCaledonia's Caledonia, -Mississippi, plant, ex-cluding all professional employees, office cleri-cal employees, guards, and supervisors as de-fined in the Act.(b)Unilaterally changing working conditions ofits employees during any period when its employeesare represented by an exclusive bargaining represen-tative within the meaning of Section 9 of the Act.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed them in Section 7 of theAct.9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board." 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively with Amal-gamated Clothing Workers of America, AFL-CIO,as the exclusive representative of all the employees inthe appropriate unit described above with respect torates of pay, wages, hours of employment, and otherconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b) Post at its Caledonia, Mississippi, plant, copiesof the attached notice marked "Appendix B." 10 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondentCaledonia's representative, shallbeposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Caledo-nia to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps Respondent Caledonia has taken to com-ply herewith.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed, insofar as it alleges violationsnot found herein.MEMBERJENKINS,dissenting in part:Unlike my majority colleagues, I would find thatRespondent Vernon's refusal to recognize or bargainwith the certified bargaining representative of its em-ployees after the expiration of the certification yearwas not legally justifiable and in fact constituted aviolation of Section 8(a)(5) of the Act.It has long been recognized that a Board certifica-tion gives rise to a presumption that majority statusonce established is continuing. To lawfully withdrawrecognition, this presumption must be overcome bycompetent evidence that the union in fact did notrepresent a majority at the time of the withdrawal 1or by the employer's establishing on the basis of ob-jective facts that it had a reasonable doubt as to theunion's continuing majority status. This latter test re-quiresmore than mere evidence of the employer'ssubjective state of mind.12 For the test to be met, theassertionmust be supported by objective consider-ations, that is, "some reasonable ground for believingthe union has lost its majority status since its certifi-cation." 1310 See in.9, supra.11No such evidence is present in this record.12Celanese Corporation of America,95 NLRB 664. 672 (1951).In this case, my colleagues rely solely on the filingof a decertification petition with the Board as thepredicate for their conclusion that Respondent Ver-non was legally justified in refusing to bargain withthe Union. In so doing, they give effect to a doctrineaccepted by a majority of the Board inTelautographCorporation.14There the Board majority expressedthe view that a decertification petition, supported byan adequate showing of interest and filed in a con-text free of employer unfair labor practices, mayraise a question concerning representation and thusrelieve the employer of his duty to bargain with theincumbent union until the question concerning rep-resentation is resolved. I have previously indicatedmy disapproval of such a policy 15 because I do notsee how the mere filing of a decertification petitioncan in any sense be said to supply a reasonable basisfor concluding that the union no longer represents amajority of the employees. Such a petition can beproperly filed with the Board on the basis ofprimafacieshowing that 30 percent of the unit employeesdesire such an election. The filing of such a petitionin no way reflects or purports to reflect the senti-ments of the unit majority. Even with respect to theauthorizations filed in support of such a petition, theBoard's function is merely to make an administrativedetermination of the adequacy of the filing by exa-mining the face of the cards and determining wheth-er or not a sufficient number have been submitted.The nature and purpose of the filing is such that theBoard requires nothing more then the bare represen-tation evidenced by the cards themselves that at least30 percent of the employees in the unit desire anelection. This to me is a far cry from any showingthat the employer has reasonable grounds for doub-ting a majority of the employees no longer want theunion to represent them.Aside from my overall disagreement with this poli-cy, I think the situation here is a particularly inap-propriate one for the application of such a rule be-cause, in my judgment, the decertification petitionwas not filed in a context free of employer unfairlabor practices.16 On the contrary, during the solicita-tion of these authorizations, Supervisor Smith, afterasking employee Madden whether she signed an au-thorization, told her that she better sign the decertifi-cation petition because "if you don't, we'll be onslack time." Smith then referred Madden to her13LarsiromManufacturing Co.,151NLRB 1482. 1483 (1965),enforce-ment denied359 F.2d 799 (C.A. 7, 1966).See alsoEmerson ManufacturingCompany Inc..200 NLRB 148 (1972), andTerrellMachine Company.173NLRB 1480(1969).14 199 NLRB 892 (1972) (MembersFanning andJenkins concurring onlyin the result).15Cantor Bros.. Inc.203 NLRB 774. in. 4 (1973):George Braun PackingCo.. 210 NLRB 1028 (1974).16Cantor Bros., Inc., supra. VERNON MANUFACTURING COMPANY(Smith's) husband, an employee who had blank au-thorizations available.My colleagues correctly findthat this conduct by Smith constitutes unlawful inter-rogation and threat in violation of Section 8(a)(1),but they refuse to find that it had any significantimpact on the solicitation of the deauthorizationcards.Then still later, apparently after sufficientdeauthorization approvals had been obtained, em-ployee Shirey was told by Vice President Landress toremove from the plant certain deauthorization revo-cation forms in her possession. This action requiringthat the forms be removed from the premises was insharp contrast with Respondent Vernon's practice ofmerely prohibiting the circulation of decertificationauthorizations during working time." Again my col-leagues recognize the disparate treatment accorded aproponent of the Union and find the action to beunlawful, but they conclude that it has no bearing onthe validity of deauthorizations previously obtainedor on Respondent Vernon's right to rely on the filingof the petition as justification for its withdrawal ofrecognition. If my colleagues had applied the propertest and questioned whether or not in these circum-stances Respondent Vernon had reasonable groundsfor doubting the Union's majority, I doubt that theywould have reached such a conclusion. The involve-ment of Supervisor Smith in the initial solicitation ofdecertification authorizations and the unlawful effortto "nip in the bud" any efforts designed to show sup-port for the Union lead me inescapably to the con-clusion that Respondent Vernon was predisposed toreceiving only such evidence or information whichwould justify the withdrawal of recognition. Such anapproach is not based on objective consideration andcan in no sense be said to create a reasonable doubtas to the Union's majority status.For the foregoing reasons, I would find no legaljustification for Respondent Vernon's refusal on De-cember 26, 1972, and thereafter to recognize and bar-gain with the Union and further find that, by suchconduct, Respondent Vernon violated Section 8(a)(5)of our Act. I would also, predicated upon this find-ing, conclude that certain unilateral changes thereaf-ter instituted by Respondent Vernon likewise consti-tuted violations of Section 8(a)(5) of the Act and pro-vide appropriate remedies for the violations sofound.In all other respects, I join in the determinationsreached by my colleagues.17There is no evidence to indicate that employee Shirey ever passed outthe revocations on the line.289APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees that theywill be on slack time if they do not sign a decer-tification authorization.WE WILL NOT prohibit our employees frombringing onto plant property prounion cardswhile allowing the circulation of antiunion peti-tions.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees.in the exercise of the rights guaranteed them inSection 7 of the Act.oVERNON MANUFACTURINGCOMPANYAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, recognize and bargaincollectively with Amalgamated Clothing Work-ers of America, AFL-CIO, as the exclusive bar-gaining representative of our employees in re-spect to rates of pay, wages, hours of employ-ment, and other terms and conditions ofemployment in the following unit:All production and maintenance employeesand plant clerical employees at CaledoniaManufacturing Company's Caledonia plant,excluding all professional employees, officeclerical employees, guards and supervisors asdefined in the Actand, if an understanding is reached,we will em-body itin a signed agreement.WE WILL NOTunlawfullymake unilateralchanges in working conditions of our employees.WE WILL NOTin any like or related mannerinterfere with,restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection7 of the Act.CALEDONIA MANUFACTUR-ING COMPANY 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: A copy ofthe charge filed by Southern Regional Joint Board, Amal-gamated Clothing Workers of America, on January 12,1973, in Case l0-CA-9938 against Respondent VernonManufacturing Company, herein referred to as Vernon,was served on Vernon on January 12, 1973, by registeredmail. A copy of the amended charge filed on May 7, 1973,was served on Vernon by registered mail on May 8, 1973.A complaint and notice of hearing was issued on May 17,1973. A copy of the charge filed on January 12, 1973, inCase 10-CA-10247 (formerly 26-CA-4604), by SouthernRegional Joint Board, Amalgamated Clothing Workers ofAmerica, against Respondent Caledonia ManufacturingCompany, herein referred to as Caledonia, and Respon-dent Spencer Industries, herein referred to as Spencer, wasserved on Respondents Caledonia and Spencer on January12, 1973. A complaint and notice of hearing issued on July13, 1973. An amended complaint and notice of hearing andorder consolidating cases in Cases 10-CA-9938 and 10-CA-10247 (formerly 26-CA-4604) was issued July 17,1973. A copy of the charge filed in Case 10-CA-10251 onJune 28, 1973, and a copy of the charge in Case 10-CA-10268 (formerly 26-CA-4785) filed on June 29, 1973, bythe Amalgamated Clothing Workers of America, againstRespondents Vernon, Caledonia, and Spencer were servedon these Respondents on June 28 and 29, 1973, respective-ly.A complaint and notice of hearing and order consoli-dating cases was issued on August 1, 1973, in Cases 10-CA-9038, 10251, 10247 (formerly 26-CA-4604), and 10-CA-10268 (formerly 26-CA-4785). The foregoing com-plaints charged that the Respondents were a single employ-er;thatVernon unlawfully interrogated employees,threatened its employees that they would be on "slack timeagain" if they did not sign a card to decertify the Union,solicited employees to sign cards to decertify the Union,initiated and caused to be circulated among its employeesin the plant cards and petitions to decertify the Union, andunlawfully restricted employees from bringing into theplant cards to revoke previous authorizations to decertifythe Union in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended, herein referred to as theAct; and that since on or about December 26, 1972, Ver-non has refused to bargain collectively with the Union asthe exclusive representative of all employees in the appro-priate unit.Caledonia and Spencer were also charged with causingthe circulation of decertification petitions and the refusalto bargain.Vernon and Caledonia were additionally charged withunilaterally and without notification to or consultationwith the Union announcing and granting wage increasesand increased benefits in their insurance programs, andmaking a change in their production processes from a linesystem to a bundle system.The Respondents filed timely answers to the complaintsdenying that they had engaged in or were engaging in theunfair labor practices alleged.The cases came on for trial at Vernon, Alabama, on Au-gust 21 and 22, October 24, 1973, and January 17, 18, 24,and 25, 1974. Each party was afforded a full opportunity tobe heard, to call, examine, and cross-examine witnesses, toargue orally on the record, to submit proposed findings offact and conclusions, and to file briefs. All briefs have beencarefully considered.FINDINGS OFFACT,' CONCLUSIONS,AND REASONS THEREFOR1.THE BUSINESS OF THE RESPONDENTSRespondent Vernon and Respondent Caledonia are en-gaged in the operation of "cut, make and trim" shops inVernon, Alabama, and Caledonia, Mississippi, respective-ly.Each is a subsidiary of Respondent Spencer.' Respon-dent Caledonia is, and at all times material herein hasbeen, a corporation with an office and place of businesslocated at Caledonia, Mississippi, where it is engaged in themanufacture and sale of men's clothing.Respondent Caledonia during the past calendar year,which is representativeof all timesmaterial herein, soldand shipped finished products in excess of $50,000 directlyto customers located outside the State of Mississippi.Respondent Vernon is, andat all times material hereinhas been, an Alabama corporation with an office and placeof business located in Vernon, Alabama, whereit is en-gaged in the manufacture and sale of men's clothing.Respondent Vernon during the past calendar year,which period is representative of all times materialherein,sold and shipped finished products valued in excess of$50,000 directly to customers located outside the State ofAlabama.The Respondents Vernon and Caledonia respectivelyadmit and it is found that at all times material herein Ver-non andCaledonia have been and are employers engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO,herein called the Union, is, and has been at all times mate-rial herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.The facts found herein are based on the record as a whole and theobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings ofN. L. R. B. v. Walton Manufacturing Company & Logamdlle PantsCo.. 369 U.S. 404, 408 (1962). As to those witnesses testifying in contradic-tion to the findings herein,their testimony has been discredited, either ashaving been in conflict with the testimony of credible witnesses or becauseitwas in and of itself incredulous and unworthy of belief. All testimony hasbeen reviewed and weighed in the light of the entire record. No testimonyhas been pretermitted.2Respondent Spencer's motion to dismiss was granted at the trial on theauthority ofMcEwen Manufacturing Company,172 NLRB 990 (1968), andM. Lowenstein &Sons, Inc., 150 NLRB 737. fn. 2 (1964). VERNON MANUFACTURING COMPANY291III.THE UNFAIR LABOR PRACTICESFirst: Pertinent factsPrior to Thanksgiving 1972,3 according to Martin LeeSmith, husband of Supervisor Hazel Smith, employees dis-cussed among themselvesmatters inrelation to the decerti-fication of the Union. On November 21, 1972, William J.Threadgill, a Columbus, Mississippi, lawyer, received a callfrom aman "who stated he was calling from Caledonia"and that he worked for Caledonia. Threadgill did not recallhis name. The man asked Threadgill if he would handle amatter "involving the employees of the union. They hadsome sort of claim against the union." Threadgill indicatedthat he was not in a position to handle the matter but if theman would come to the office the next day he would assisthim in locating a counsel.On the next day, since Threadgillwas to be absent, from his office, he asked his associate,TaylorB. Smith, to keep the appointment.Several men and one woman appearedin Smith'sofficeon the afternoon of November 22, 1972. Smith escorted thepersons to the office of Attorney Hal H. H. McClanahanIII "because of the fact he was a young lawyer in town,trying to get established." Smith did not discuss fees withMcClanahan. Smith did notremain.McClanahan was told by the employees that they "want-ed to get rid of the union" and were representing "them-selves" and "maybe some other people that wanted to getrid of the union." They identified themselves as employeesof Vernon,On November 24, 1972, W. C. Landress, vice presidentof Vernon and Caledonia, and the "top boss," learned ofthe decertification movement from Assistant Plant Manag-er Joseph Edward Barnes. Barnes told Landress, "We'vegot a real badsituation.The plantis inan uproar. Appar-ently there's some material being circulated and some ofthe employees don't like it or do like it and it's creatingproblems with me and keeping the work from movingsmoothly." Landress replied that he should inform the su-pervisorsto prohibit circulation of any material duringworking hours and to refrain from getting involved.'Barnes alsoadvised Landress that a lawyer named "Flana-gan" wasinvolved in the decertification movement. LaterBarnes,by another phone call, corrected the name to Mc-Clanahan of Columbus, Mississippi. Landress impartedthis information to Attorney Alexander E.Wilson byphone on thesameday. Landress talked by phone withWilson after each conversationwith Barnes.According toLandress, he did not discuss with Wilson whether or not heshould contactMcClanahan. He left the matter up toWilson's judgment.Barnesdid not inform Landress whichemployees were involved in the decertification movementor the number of employees involved.On November 24, 1972, McClanahan received a tele-phone call from Alexander E. Wilson, Jr., attorney for Ver-non and Caledonia. Wilson phonedagainon December 4and December 10, 1972. McClanahan phoned Wilson col-lect on December 24, 1972. During the November 24, 1972,phone call, Wilson informed McClanahan that he repre-3Thanksgiving occurred on November23, 1972.4TheRespondent did not have a no-solicitation rule.sented Vernon and Caledonia and that he understood thatMcClanahan represented some employees. Wilson offered"information or something that he could provide about hisclient."During the conversation, Wilson asked McClana-han if the employees were paying him. Wilson mentioned"something to the effect that if this thing-after this thingwas over that he might send [McClanahan] some researchwork or something to do or some cases that he had ormight have in Mississippi."Shortly after the November 24, 1972, conversation, Mc-Clanahan prepared decertification authorizations naminghimself as the employees representative for decertificationpurposes. In the later part of November, these authoriza-tions appeared at the Vernon plant.According to Martin Lee Smith, a presser, husband ofSupervisor Hazel Smith, the decertification authorizationsappeared one day in a pants bin in the shipping depart-ment,at which time he signed an authorization dated No-vember 30, 1972.5 He observed them when returning to theplant at lunchtime with his wife at about 12:20 p.m. Peoplewere "lined up hollering union papers to get the unionout"; 50 or 75 were lined up "grabbing the papers." Smithpassed out "75 or 100" during which he consumed 10 or 15minutes.After signing the authorizations, the employeesplaced them in a separate bin. Nothing was said as towhether McClanahan was going to be paid.Smith had taken 8 or 10 blank authorizations with him.That evening, November 30, 1972, together with AndersonBurgess,husband of Supervisor Sue Burgess, he solicitedemployees' signatures at their homes.When Smith re-turned from the card-signing adventure, his wife askedhim, "Where have you been so long?" He answered, "Ihave been to get cards signed to get the union out." Hiswife responded, "Well, don't tell me no more because I'vegot nothing to do with it." 6Burgess alsowas asked by his wife, Supervisor Sue Bur-gess,where he had been. He told her that he "went withMartin Lee to get some papers signed." She replied, "Idon't want to know nothing about it."Smith returned the signed decertification authorizationsto the bin where he had obtained them.Supervisor Hazel Smith, in answer to employee MargieLee Madden's inquiry, said that she had not signed a de-certification authorization, and asked, "Did you?" Afterreceiving a negative response from Madden, Smith said,"You had better because if you don't we'll be on slack5The authorization read:Ihave not received the benefits promised me by the AmalgamatedClothing Workers and do not wish to be represented by the Amalga-mated Clothing Workers any longer. I therefore designate Hal H. H.McClanahan Ill to take such action as is necessary to decertify theAmalgamated Clothing Workers at my employer's plant. I work atVernon Manufacturing Company.6 In regard to this incident. Supervisor Hazel Smith first testified that shefirst learned of her husband's involvement when testimony was submitted inthis case. Later she admitted that he had told her he had been absent solicit-inB card signers to vote the union out.''7Sue Burgess testified: " . . . like I say I don't remember. He said thathim and Martin Lee were going somewhere.Q. To get those papers. the decertification papers?A.Well, he said something about them, I don't remember what itwas. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime." Smith referred this employee to her husband, Mar-tinLee, who had authorizations "if [she] wanted to signone." Martin Lee worked "downstairs."Employee Bobby Rogers observed six or eight girls online 6 reading decertification authorizations in the presenceof Supervisor Hazel Smith. The authorizations were passedup the line to Smith by the employees. Smith placed themin a notebook.eDuring this same period, employee Patsy Irene Rogerstestified that she saw six or seven such solicitors. One soli-citor,Clyde Mason, obtained the signature of employeeElwanda Glasgow 9 within the observation of SupervisorAmy Andrews.Adele Carr testified that the supervisor over the frontpocket section was present when an employee shouted asolicitation and delivered an authorization to another em-ployee.10During this period around December 7 or 8, 1972, Mar-ion Ann Rogers Shirey brought three or four decertifica-tion revocations into the plant and laid them beside hermachine on a utility shelf which separates her machinefrom the employee's machine next to her. The shelf wassometimes used for holding employees' handbags and alsowas used as a place to deposit rework material.About 7 o'clock, Assistant Manager Barnes appeared atShirey's work station. Supervisor Bobby Pennington hadreportedto Barnesthat Shirey had started "papers" downthe line. Barnes cautioned Shirey not to pass the papersdown,the line and immediately called Landress.About 10 o'clock on the same day, Landress appeared atShirey's work station and, after having read the revoca-tions, asked to whom they belonged. Shirey responded thatthe revocations belonged to her. Landress said, "I wantyou to get them out of here. I won't have them beingpassed out on the line during working hours." Shirey in-quired as to where she should put them. Landress replied,"I don't care just get them out of my plant. I won't havethat propaganda in this plant, in the sewing area." Shireytook the revocations to her car. About 30 minutes later,Landress returned to Shirey's work station and said, "Mar-ion, I don't care what you or anyone else does outside ofthisplant but I won't have that propaganda in thisplant." 118Smith denied her conversationwith Maddenand conversationswith anyemployees about decertification.She denied that she had seen a decertifica-tion authorization,and she denied that she knew that her husband hadtaken part in"decertificationwork."In view of Smith'scontradictory state-ments, her husband's testimonythat he hadtold her of hissolicitation, thefact that she returned from lunch with her husband while a substantialnumber of employees(50 to 75)were "hollering"against the union, andauthorization signing was then occurring,the fact that her husband did havecards in his possession,and giving due consideration to demeanor, it isfound that Smith is not a reliable witness and where her testimony conflictswith that of other credited witnesses it is not credited.The testimony ofthose who testified that they had seen no cards passed up and down the lineand had not seen Smith with authorizations has been weighed.In this re-gard,it is significant that employee Dixie Gail Black was handed an author-ization while at her machinewhich wouldtend to confirm Rogers' testimo-ny. Respondent'switness,Billy Jean Harrington,also was given an authori-zation at her machine.9 In view of the testimonyof Clyde Masonand ElwandaGlasgow. theseincidents are not deemedproved bya preponderance of evidence.10 In view of AdeleCarr's testimony,it is deemed that this incident hasnot been proved by a preponderance of the evidence.Some time in December McClanahan received a com-munication from Assistant Secretary of Labor W. J. Ur-sery, Jr., enclosing an inquiry from the Union as to wheth-er or not Form LM 20 had been filed by McClanahan withrespect to his activities at Vernon and Caledonia. In re-sponse, on December 24, 1972, McClanahan forwardedtwo Forms LM 20, naming Caledonia ManufacturingCompany in one and Vernon Manufacturing Company inthe other as parties with whom he had made an agreementor an arrangementthrough Alexander E. Wilson, Jr., onNovember 24, 1972. Among other things the forms recited,"The agreement or arrangement, as such, is entirely oraland any expenses in addition to the fee I charged the em-ployees was to be paid." A note was added: "It is the posi-tion and opinion of the undersigned that this particularreport does not have to be filed since he was retained bythe employees of the above plant, not the employer, andthat the activities mentioned in Item 8 werenot undertakenpursuant to an agreement or arrangement with the employer,and that the reason for the submission of this report is toprotect the interests of said employees."McClanahan was unlearned in the field of labor law.McClanahan explained his reason for filing Form LM 20as follows:And the difficulty was this. Under the applicableact the LM 20 has to be initially submitted within 30days after the initial agreement, if any, with an Em-ployer. I got the letter on December 23rd. Mr. Wilsonhad called me on November the 24th. So, consequent-lyDecember the 24th was the 30th day. And I did asmuch research as I could. And to be quite frank withyou, Your Honor, at the time I did not know if whathe had said one way or the other about a possiblework later which was not connected with this could insome instance be ascribed to an agreement or an ar-rangement pursuant to an agreement with an employ-er.As far as I was concerned, I did not haveit.But I'llbe equally candid with the Court, sir. The way thatlaw is phrased and from what I could find, just within24 hours, I didn't know. So I submitted this reportunder protest exactly the way it's stated here. .. .At this point I didn't know. And I figured that I hadbetter submit this the way it was, especially with theone-day deadline facing me.In the meantime, Wilson phoned Threadgill, whom hehad met "20-odd years ago," and reminded him of theirassociation at that time.Wilson inquired if he knew Mc-Clanahan. Upon Threadgill's affirmative answer, Wilsonasked him what "kind of fellow" he was and whether heknew him "well enough to talk to him." Once again receiv-ing an affirmative answer, referring to the LM 20 Form,°°Landress' version of the incident differed in some respects. Landressdeclared that the revocations were on top of some pants and their presencewas interfering with the work flow. He said that he told Shirey "to get themout of the work area." At the second conversation he told her. "I Iwon'tlhave any Union or non-Union propaganda going up and down the lineduring working hours."Shirey's version is credited. VERNON MANUFACTURING COMPANY293Wilson asked Threadgill to talk to McClanahan and "ex-plain that it's not necessary to file the form." Threadgillsaid that he would be glad to talk to McClanahan. About 2days later, when McClanahan was using some of the booksin Threadgill's library, Threadgill inquired about the form.McClanahan showed Threadgill the correspondence fromtheDepartment of Labor. Threadgill said, "Well, unlessyou're employed by the company, it would appear to methat it's not necessary to file the form." McClanahan re-plied, "Well, I'm not sure what this means. I'm not going totake any chances, and I'm going to file it under protest."In his phone conversations with Wilson, McClanahanobtained information from Wilson which he needed to filea decertification petition; from time to time Wilson madesuggestions and offered information in this regard. Wilsonand McClanahan also discussed the filing of Form LM 20.On one occasion McClanahan called Wilson collect 12 toascertainwhere the decertification forms should be filedand the unit description.McClanahan testified that he had received a fee from theVernon employees. He testified, "I have not been promisedany money, other than from the employees."During the trial,Wilson counseled Martin Lee Smithand Anderson Burgess, husbands of Vernon supervisors, toleave the courtroom when faced with service ofa subpoenaad testificandumbeing prepared by the General Counsel.After Landress had learned of the decertification move-ment at Vernon, he advised Caledonia Assistant ManagerWilliam Pennington that a decertification movement hadcommenced at Vernon and told him "what he should do.. . if a similar thing happened .... " Some time laterPennington informed Landress that "he had heard, he didnot know the person, he heard that some activity was goingon at Caledonia."Second: The withdrawal of recognition and the alleged uni-lateral changes in working conditionsAround December 4, 1972, Landress received a letterfrom Attorney McClanahan, stating that he had "been re-tained by more than half of your employees to maintain adecertification against the Amalgamated Clothing Work-ers, the current bargaining representative." Around De-cember 22, 1972, a similar letter was received by Landressin respect to Caledonia.13 Upon receiving the letters, Lan-dress did nothing to ascertain whether the claims of majori-tymade therein were true. He mailed the letters to Attor-ney Wilson. With respect to Caledonia, his refusal to bar-12The fact that McClanahan had phoned Wilsoncollecton the day beforeChristmas is indicative of the cozy relationship which was developing be-tween Wilson and McClanahan.13While McClanahan's letter to Caledonia recited that he had "been re-tained by a majority" (Cal. Exh. 1) of the employees, another letter datedFebruary 22, 1973, addressed to W. O. Crittenden. U.S. Department ofLabor,recited that McClanahan represented"approximately fifty percentof the employees at Caledonia Manufacturing Company." (G.C. Exh. 15)Obviously, had Caledonia inquired of McClanahan. he must have deniedhismajority claim in his letter of December22, 1972.In the Crittenden letter,McClanahan explained, "Similarily I have au-thorizations from approximately fifty percent of the employees at the Cale-donia plant.These authorizations,however,have not been submitted to theRegional Director of the NLRB in Memphis,since the unfair labor practicecharge was filed previous to my filing my petition for decertification at thisplant."gain was based on "the naked assertion by Hal H. H. Mc-Clanahan that he represented a majority of [the] employ-ees."On December 13, 1972, a decertification petition wasfiledwith the Board for the Vernon employees by HalH. H. McClanahan 111, in which was recited that the peti-tion was supported by 30 percent or more of the employeesin theunit.On December 26, 1972, the Respondentsthrough their attorney,Wilson, advised the Union that itwould no longer recognize the Union.14 Landress had givenWilson the authority to write the letter the day it was writ-ten. Inrespect to both Vernon and Caledonia, Landress"made no effort to ascertain whether or not McClanahanin fact did represent the majority of the employees." Nodecertification petition was filed for the Caledonia employ-ees.15During the fore part of May 1973, Landress addressedthe employees at Vernon and Caledonia in separate meet-ings.Landress announced among other things that "[i]f wedidn't increase wages we wouldn't be in business very long,and we had to go ahead and do that and keep personneland people from leaving the plant and going to work else-where; otherwise, we wouldn't have anything to talkabout." Landress continued, "I did say that we were in-creasing the hourly wage rate by fifteen cents an hour andthat we were increasing the employees insurance benefitsby paying the employees part of those insurance benefits,and that we were going to put in an individual bundlesystem to replace the old line system. This was being donefor competitive reasons." These benefits were put into ef-fect.During negotiationsessions,the last one of which oc-curred on November 14, 1972, the Employers had not of-fered as much as the benefits later put into effect 16 andhad refused the Union's demand for an individual bundlesystem. During the period from May 16, 1972, to August23, 1972, no negotiation meetings were held because theplants were under option to buy, subject to the Union'sagreementgiven to Levi Strauss. The negotiations thereaf-ter bogged down over the matters which the Respondentsunilaterally gave the employees in May 1973. Stephen L.Leach, associate southern director of the Union, testifiedthat these were "some of the most important areas" of thenegotiations and that, had the Respondents made offers interms of the granted benefits, serious consideration would14Wilson in part wrote: "We have been informed in the case of VernonManufacturing Company, that a petition has been filed with the NationalLabor Relations Board in Atlanta and given the number 10-RD-456. Weare also in receipt of a letter from a man by the name of McClanahan.advising that he has been retained by a majority of the employees at Cale-doniaManufacturing Company to represent them in connection with thedecertification petition."15 In response to the Union's request to bargain at Caledonia dated Feb-ruary 2, 1973, Wilson wrote on February 3. 1973. in part: "As stated to youinmy letter of December 26. we have been advised that an individual repre-sentsmore than 51%,of the employees in the bargaining unit. I can onlysurmise that his failure to file a decertification.if that is the case. is due tothe smoke screen which has been raised by your Union. both at Vernon andCaledonia. In any event. Caledonia Manufacturing Company considers thata question concerning representation exists, and, consequently, respectfullyrefuses to recommence negotiations."16The Respondents had offered a 10-cent wage increase which the Unionhad accepted. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDhave been given them and "the other issues would havefallen into place at that time."The Union was certified at Vernon on September 14,1971, and at Caledonia on November 8, 1971.Landress testified, "I would prefer not to operate a plantwith a union."IV. CONCLUSIONS AND REASONS THEREFORFirst:The alleged 8(a)(1) violationsThe General Counsel's claim that Vernon SupervisorHazel Smith interrogated employee Madden as to whethershe had signed a decertification authorization, that SmiththreatenedMadden that she would be "on slack time" ifshe didn't sign a decertification authorization, and thatSmith suffered and encouraged employees to sign decertifi-cation authorizations is supported by the credible evidencein the record. By such misconduct on the part of Smith theRespondent violated Section 8(a)(1) of the Act."As to whether the General Counsel's claim that Respon-dentsVernon and Caledonia "caused to be circulatedamong the employees in the plant, cards and petitions todecertify the Union" is sustained depends upon the rela-tionship between Respondents' attorney, Wilson, and Mc-Clanahan. In this respect, the credible evidence indicatesthatMcClanahan, although perhaps unwittingly, acted asan agent for Respondents Vernon and Caledonia.Caledonia is located in Mississippi and Vernon in Ala-bama. Nevertheless, it was the Vernon employees who con-tacted Threadgill, a Mississippi lawyer, although it seemsmore reasonable that they would have retained an Ala-bama lawyer practicing in their own community. That theydid not is the more significant, in that Threadgill was firstcontacted by a man from Caledonia, Mississippi, and wasalso known to Wilson. Additionally, an inference that theemployees at Vernon were directed to Threadgill by a rep-resentative of the Respondents is strengthened by the factthatWilson solicited Threadgill's good offices in counsel-ing McClanahan, which Threadgill obliged. For Threadgillto have been contacted and to have intervened stronglypresupposes that Threadgill knew the source of his firstcontact.Moreover,Wilson's quick knowledge of Mc-Clanahan's retention as counsel for the Respondents' em-ployees and his hasty phone call, placed before any decerti-fication demands, further supports the inference that theRespondent had squired the Vernon employees into Mc-Clanahan's office through Threadgill.In any event, Wilson's communications to McClanahanwere of such a character as to cause McClanahan to be-lieve that he was furthering the Respondent's cause. Of thishe was so persuaded that he filed the Form LM 20 with theLabor Department. Thus, his activities after Wilson's con-tact on behalf of the Respondents' employees was encour-aged, conditioned, and abetted by the Respondents. Thereis little doubt that the Respondents made an unlawful in-trusion into the activities of McClanahan and his clients.The Respondents, through Wilson, who was given full au-thority to act, embraced and utilized McClanahan to fur-ther their preference to operate without a union. The Gen-eralCounsel's claim is well taken that the Respondents"caused to be circulated among the employees in the plant,cards and petitions to decertify the Union," and the Re-spondents' efforts in this regard were in violation of Sec-tion 8(a)(1) of the Act.l$ Cf.N.L.R.B. v. Birmingham Pub-lishing Company,262 F.2d 2, 7 (C.A. 5, 1958).In the light of Respondent Vernon's sufferance in re-spect to its employees' decertification activities, Landress'restrictions placed on employee Shirey for possessing de-certification revocation authorizations at her work stationwere discriminatory and were in violation of Section8(a)(l) of the Act. "Discrimination consists of treating likecases differently."Frosty Morn Meats, Inc. v. N.L.R.B.,296F.2d 617, 621 (C.A. 5, 1961).Second: The refusalto bargainA. Vernon Manufacturing CompanyIn the recent case ofKing Radio Corporation,208 NLRB578, 582, the Board reiterated the law applicable to thewithdrawal of recognition where a union has been properlycertified.The law applicable to the withdrawal or failure tohonor the certification of a union has been succinctlystated inLaystromManufacturing. Co.,151NLRB1482,.1483, as follows:Absent unusual circumstances, there is an irre-buttable presumption that the majority status of acertified union continues for 1 year from the date ofcertification.After the first year the certificationstillcreates a presumption of majority status, butthe presumption is normally rebuttable by an affir-mative showing that the union no longer commandsa majority. Moreover, where the certificate is a yearor more old an employer may withhold further bar-gaining without violating the Act and insist that theunion reestablish its statutory representative statusif,but only if, he in good faith has a reasonabledoubt of the union's continuing majority.Two prerequisites for establishing whether or not anemployer was acting properly in questioning a certi-fied union's majority status, as set forth inCelaneseCorporation of America,95 NLRB 664, 673, are (I) thatthe employer has "some reasonable grounds for be-lieving the union had lost its majority status," and (2)"the majority issue mustnothave been raised by theemployer in a context of illegal antiunion activities, orother conduct by the employer aimed at causing disaf-fection from the'union or indicating that in raising themajority issued the employer was merely seeking togain time in which to undermine the union.17 "[The] established rule [is) that an employer cannot engage in conductcalculated toerode employee support for the union"N.L.R.B. v. DeutschCompany, Metal Components Division,445 F.2d 902, 906 (C.A. 9. 1971), cert.Respondent Vernon maintains that the "reason for therefusal given on December 26 and at all times thereafterdenied 405U.S. 988 (1972). See alsoN.L.R.B.v.Elias Bros.Big Boy. Inc.IdMcClanahan's confusionas to who reallywas the formerJustice Gold-327 F.2d 421, 422 (C.A. 6, 1964).berg has been weighed and given consideration. VERNON MANUFACTURING COMPANY295was that McClanahan had notified the Respondent that herepresented a majority of Respondents' employees and thathe was seeking a decertification." 19 In order for this reasonto partake of validity, the Respondent must present "somereasonable grounds for believing the union had lost its ma-jority status." This burden is not sustained by submitting alawyer's letter of claim 20 without other objective proof orthe mere filing of a decertification petition. InRogers Mfg.Co. v. N.L.R.B.,486 F.2d 644, 647 (C.A. 6, 1973), the courtsaid:This Court has recently held that under some circum-stances an employer may be warranted in refusing tobargain with a union about whose majority he has agood faith doubt ...but the mere filing of a decertifi-cation petitionisof itself insufficient justification.[Em-phasis supplied.]A reasonable doubt requires a more firm foundationthan disclosed in this case. SeeN.L.R.B. v. Rish EquipmentCompany, 407F.2d 1098, 1101 (C.A. 4, 1969).Moreover, the Respondents' withdrawal of recognitionwas flavored with violations of Section 8(a)(1) of the Act.Thus the Respondents' insistence was "raised by the em-ployer in a context of illegal antiunion activities or otherconduct by the employer aimed at causing disaffectionfrom the union." Indeed, it is obvious from an examinationof the record as a whole that the withdrawal of recognitionwas for the purpose of gratifying the Respondents' prefer-ence to operate without a union and to banish the Unionfrom the plant. Its purpose in this respect was further dis-closed when it unilaterally granted employees benefits ex-ceeding those it had offered the Union during negotiationsafter it had withdrawn recognition. Such a tactic adminis-tered the coup de grace to the union movement.Thus it is found that by refusing to bargain with theUnion on and after December 26, 1972, the RespondentVernon violated Section 8(a)(5) of the Act. A real questionof representation did not exist.B. Caledonia Manufacturing CompanyRespondent Caledonia's refusal to bargain was "basedon a letter received from McClanahan dated December 22,1972," or, as described by Landress, "the naked assertionby Hal H. H. McClanahan that he represented the majori-ty of [the] employees." 21 McClanahan's naked assertionwas that he had been "retained by a majority." He madeno claim that he had in his possession decertification au-thorizations from a majority of the employees. Had Lan-dress inquired of McClanahan the basis for his claims nodoubt McClanahan would have replied as stated in his let-ter toW. 0. Crittenden, "I represent .. . approximately19 In its brief, Respondent Vernon cites no Board or court authority for itsclaim that it is excused from its bargaining obligations.20McClanahan's letter made no claim that he had in his possession decer-tification authorizations of a majority of the employees, it merely assertedthat he had been "retained by more than half." Such an assertion couldeasily have been based on oral representations by clients.21 In its brief, Respondent Caledonia cites no Board or court authority forits claim that it is excused from its bargaining obligations.fifty percent of the employees of the Caledonia Manufac-turing Company." (Emphasis supplied.) But Landress, asin the case of Vernon, was more interested in gratifying hispreference for a nonunion shop than in questioning hisadventure in that direction.The Respondent's state of mind lacked that ingredientwhich is required to satisfy a reasonable doubt in goodfaith.What has been said in respect to Vernon, except forthe commission of unfair labor practices by SupervisorsSmith and Landress, applies here. The Respondenthas nei-theroffered credible evidence that it had reasonablegrounds for believing the Union had lost its majority statusnor supported its claim by acceptable objective consider-ations.Accordingly, it is found that by refusing to bargain withthe Union on December 26, 1972, and thereafter Respon-dent Caledonia violated Section 8(a)(5) of the Act. A realquestion of representation did not exist.Third: Respondents'unilateralchanges in wages and work-ing conditionsHaving found that the Respondents were obligated tobargain with the Union in conformity with Section 8(a)(5)of the Act on and after December 26, 1972, it follows thatitwas unlawful for the Respondents to unilaterally change,without consultation with the Union, the designated bar-gaining agent, the wages and working conditions detailedabove.Accordingly, by suchunilateralchanges withoutconsultation with the Union the Respondents violated Sec-tion 8(a)(5) of the Act.N. L. R. B. v.BenneKatz, d/b/a Wil-liamsburg Steel Products Co.,369 U.S. 736 (1962).CONCLUSIONS OF LAW1.The Respondents are employers engaged in com-merce within the meaning of Section 2(6) and (7) of the Actand it will effectuate the purposes of the Act for jurisdic-tion to be exercised herein.2.The Union -is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance employees includingshipping and receiving employees, pressing employees, andjanitorial employees employed by Respondent Vernon atitsVernon, Alabama, plant, but excluding all office clericalemployees, salesmen, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appro-priate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times since September 14, 1971, the Union hasbeen, and is, the representative of a majority of the em-ployees in the unit described in paragraph 3, above, for thepurpose of collective bargaining and, by virtue of Section9(a) of the Act, has been, and is, the exclusive representa-tive of all employees in said unit for purposes of collectivebargaining.5.All production and maintenance employees and plantclerical employees at Respondent Caledonia's plant in Cal-edonia,Mississippi, excluding all professional employees,office clerical employees, guards, and supervisors as de-fined in the Act constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section9(b) of the Act. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.At all times since November 8, 1971, the Union hasbeen, and is, the representative of a majority of the em-ployees in the unit described in paragraph 5, above, for thepurpose of collective bargaining and, by virtue of Section9(a) of the Act, has been, and is, the exclusive representa-tive of all employees in said unit for the purpose of collec-tive bargaining.7.By interfering with, restraining, and coercing employ-ees in the exercise of their rights guaranteed them by Sec-tion 7 of the Act, the Respondents have engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.8.By refusing on and since December 26, 1973, to bar-gain with the Union as the exclusive bargaining agent ofthe employees in the appropriate unit, each Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED REMEDYIt having been found that the Respondents have engagedin certain unfair labor practices, the conventional cease-and-desist and affirmative relief orders are recommended.However, the Union seeks more than the conventionalremedies andinsiststhat the nature of the Respondent'smisconduct requires retroactive imposition of the benefitsgranted to employees as of December 26, 1973. The Unionasserts that the "Employers' refusal to bargain was notonly in bad faith, but it was for the purpose of undermin-ing the Union, and the employer should not be allowed tobenefit from his violation of the Act." There is justificationfor the Union's position.22The Respondents' tactics were obviously governed byLandress' preference to operate without a union. Thus, theRespondents aided and abetted a decertification move-ment and based upon a lawyer's letter, without proof as tothe truthfulness of the claims therein (in fact this proof, if itindeed existed, was tainted by the Respondents' ownwrongful acts), withdrew recognition with alacritous dis-patch and thereafter refused to bargain with the Union.Moreover, when the bid for decertification failed, the Re-spondents granted benefits unilaterally, triggered, theysaid, by a growing reluctance of employees to work withthe extant slim economic benefits afforded them. Thesebenefits unilaterally granted exceeded by 5 cents an hourthe wage increase accepted by the Union during negotia-tions and satisfied the Union's collective-bargaining de-mands for increased insurance benefits and bundling.22 "In fashioning an appropriate remedy, we must be guided by the prin-ciple that the wrongdoer,rather than the victims of the wrongdoing,shouldbear the consequences of his unlawful conduct,and that the remedy shouldbe `adapted to the situation that calls for redress."'Transmarine NavigationCorporation,170 NLRB 389 (1968). Moreover, "lilf a party who unlawfullyrefuses to bargain is permitted to retain the fruits of unlawful action. the Actis rendered meaningless,and defiance of the board's Orders is encouraged."N. L. R. B. v.Warehousemen'sUnion Local 17, International Longshoremen's &Warehousemen's Union,451 F.2d 1240 (C.A. 9, 1971).These benefits had been unobtainable through collectivebargaining. Thus, the Respondents drove home to theiremployees the uselessness of the Union as a bargaininginstrumentality, for they demonstrated that they wouldgive the employees more without the Union than theywould offer with a Union. This was the Respondents' coupde grace administered to chill the union affection of itsemployees. Under these conditions, employee interest inthe union must necessarily wane. Cf.N.L.R.B. v. TiideeProducts, Inc.,426 F.2d 1243 (C.A.D.C., 1970). Additional-ly, from the refusal to bargain an employer reaps what "heconsiders an economic benefit."Idem.In order that the Act may be effectuated, the forced di-minution of the Union's bargaining power resulting fromtheRespondents'unfairlabor practices ought to be re-paired and the benefits which were lost to employeesthrough the Respondents' misconduct ought to be al-lowed.23 The Board has recognized these salutary objec-tives,for it has said inSummit Tooling Company,195NLRB 479, 481 (1972), "If the Union must bargain devoidof all economic strength . . . we would perpetuate the situ-ation created by Respondent[s] . . . which prevented theUnion from bargaining meaningfully. To assure suchmeaningful bargaining we must, therefore, restore somemeasure of economic strength to the Union."While full repristination of the Union's economicstrength is impossible, in the instant case, the Union's pres-tigeand economic strength as a moving cause will bemarkedly enhanced by requiring the Employer to retroac-tivelyput into effect the benefits granted employees inMay and July 1973.Moreover, it will deter like misconduct on the part ofthese Employers, for here the unfair labor practices weremachinated for the purpose of thwarting the collective-bar-gaining aspirations of the employees and depriving theUnion of credit which would have accrued to it throughbargaining collectively for employees and procuring thebenefits unilaterally granted. Their tactics were a lethalblow to the Union's prestige anditsusefulnessas a bar-gaining instrumentality.Itmay not be gainsaid that when the Union again sits atthe bargaining table with the Respondents it will have lostthatbargaining power and strength which has beendrained because of the Respondents' unilateral grant ofbenefits and its immobilizing of the Union. The time fac-tor,which may involve a long delay before the Respondentis required to bargain, also will have eroded the Union'ssupport.Additionally, the Respondents are gaining andwill gain "a second benefit from [their] original refusal tocomply with the law: [they] may continue to enjoy lowerlabor expenses after the order to bargain either because theunionis gone or because it is too weak to bargain effective-ly."N.L.R.B. v. Tiidee Products, Inc., supraat 1249. Thus,the Act's aim to encourage "the practices and proceduresof collective bargaining" has been flouted.The Act further anticipates that the free organization ofemployees is a correction of "the inequality of bargaining23 InWinn-Dixie Stores. Inc.,147 NLRB 788, 792 (1964), it was said thatthose who suffer losses by reasonof a Respondent's unfair laborpracticesshould be "reimbursed for such losses until such time as the Respondentremedies its violation by doing what it shouldhave donein the first place." VERNON MANUFACTURING COMPANY297power between employees who do not possess full freedomof association or actual liberty of contract, and employeeswho are organized in corporate or other forms of owner-ship association."Without the strength derived from em-ployee support, a collective-bargaining agent's attempts toparticipate in collective bargaining is an exercise in futility,a condition which the Respondents' unfair labor practiceshave fostered. The situation calls for a meaningful remedy.In the face of these deteriorative influences the "Act re-quires more thanpro formabargaining, butpro formabar-gaining is all that is likely to result unless the Union cannow bargain under conditions essentially similar to thosethat would have been present had Respondent bargainedat the time the Act required it to do so."Summit ToolingCompany, supraat 481.The Respondents' restraint in offering the benefits latergranted obviously caused an extension of bargaining be-yond the certification year and set the scene for the decerti-fication movement which the Respondent unlawfully aidedand abetted. Had the Respondents not been bent on com-mitting unfair labor practices as a means of paralyzing theUnion's effectiveness, there seems little doubt that anagreement would have been reached and a contract execu-ted incorporating the 15-cent wage increase, the additionalinsurance benefits, and the bundling system. Indeed, dur-ing the period of restraint, the Respondents' bad faith wasaccentuated by its withholding benefits from its employeesalthough it claimed granting of such benefits was an eco-nomic necessity. Thus its putsch against the Union was sopronounced that it was willing to risk losing some of itsemployees 24 rather than deal with the Union in good faith.Had the law been complied with, the employees would nowno doubt be enjoying the benefits allowed the employees inMay and July 1973 under union contracts.Unlike the case ofEx-Cell-O Corporation v. N.L.R.B.,449 F.2d 1046 (C.A.D.C., 1971), the benefits which the em-ployees would have received and did not receive here arenot speculative, but are subject to easy computation. Theonly speculative issue is the determination of the date onwhich the parties would have reached an agreement. Hadthe Respondents acted in good faith, it may not be gain-said that, in the light of the facts in this record, an agree-ment would have been reached prior to the Respondents'24Apparently the Respondents' wage rate was low, for Landress testified."We were considerably under the floor that the wage board had set up."refusal to bargain. Subsequent events so verify, for addi-tional benefits were in the offering.. . . it rest[s] upon the tortfeasor to disentangle theconsequences for which it was chargeable from thosefrom which it was immune.[N.L.R.B.v.RemingtonRand, Inc.,94 F.2d 862, 872(C.A.2, 1938).]"The most elementary conceptions of justice and publicpolicy require that the wrongdoer shall bear the risk of theuncertainty which his own wrong has created."Bigelow etal. v. RKO Radio Pictures, Inc.,327 U.S. 251, 265 (1946).Any uncertainty here must be attributed to the Respon-dents' misconduct and contrivance.On the date of the Respondents' refusal to bargain, bytheir own wrongful acts, the Respondents, with finality,foreclosed a settlement of the bargaining issues pendingbetween the parties. The consequences of the Respondents'wrongdoing, which was easily foreseeable, was the depriva-tion of the specific benefits to employees noted above andthe diminution of the Union's bargaining power. If there isany uncertainty as to when the benefits would have beeneffectuated had the Respondents fulfilled its bargainingobligations it must be attributed to the Respondents. Thereis nothing credible in the record which persuades that, hadthe Respondents placed the benefits which were later putin effect on the bargaining table, an agreement would nothave been reached between November 14, 1972, the date ofthe last bargaining session, and December 26, 1972, thedate of the refusal to bargain.25 Thus, December 26, 1972,is a reasonable date to choose as a date from which retro-active benefits should be imposed.Accordingly, it is recommended that the Respondents'employees be reimbursed for the benefits made effective inMay and July 1973, retroactively from December 26, 1972,with interest thereon at 6 percent per annum in conformitywith the Board's formula.F.W.Woolworth Company,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962). This includes the increases in wage andinsurance benefits and any economic advantages whichwould have accrued to the employees by the institution ofbundling on December 26, 1972.[Recommended Order omitted from publication.]25 StephenL. Leach,associate southerndirector of the Union,testifiedthat if theRespondentshad made the proposalslater put into effect "theother issues would have fallen into place at that time."